DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (Fig. 6), on which Claims 1-8 & 11 read, in the reply filed on 04/12/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Thus, Claims 1-8 & 11 are examined herewith, while Claims 9-10 & 12-17 are hereby withdrawn from examination for being drawn to a nonelected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ARRAY SUBSTRATE FOR FLEXIBLE DISPLAY PANEL INCLUDING GAP BETWEEN PERIPHERAL TRACE AND INSULATING LAYER (or similar)

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an array substrate for a touch and display device (see instant specification at ¶ [0002-3, 48, & 94-96]), does not reasonably provide enablement for the full scope of “array substrate[s], comprising… a plurality of conductive structures arranged in matrix”, as recited by Claim 1.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Regarding incommensurateness between the claimed invention and the specification, MPEP § 2164.08 advises that “the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims… [and the] propriety of a rejection [is] based upon the scope of a claim relative to the scope of the enablement concerns:
(1) how broad the claim is with respect to the disclosure and
(2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”
To be clear, the instant application only discloses a “flexible display panel and / or… flexible touch panel” comprising “pixel structures” or “touch sensing electrodes” (see again Specification at ¶ [0002-3, 48, & 94-96]).  However, the above cited limitation of applicant’s Claim 1 broadly encompasses any “array substrate, comprising… a plurality of conductive structures arranged in matrix” and, therefore, is not commensurate therewith.
Specifically, applicant’s Claim 1 reads on a plethora of “array substrates” involving disparate technological fields, which their disclosure fails to enable.  A non-exhaustive list of the “array substrates” precluded by Claim 1 includes at least:
Non-volatile memory (NVRAM), dynamic random access memory (DRAM), static random access memory (SRAM), magnetoresistive random access memory (MRAM), phase-change random access memory (PCRAM), chemically sensitive field-effect transistor (chemFET) arrays, and image sensor arrays.
Therefore, as applied to the instant application:
(1) the generic “array substrate, comprising… a plurality of conductive structures arranged in matrix” of Claim 1 is excessively broad compared to the single working example taught by the instant specification (e.g. display/touch-sensing array including pixel structures Px or touch sensing electrodes Tx/Rx), and
(2) one of ordinary skill in the art would be unable to make and use the entire scope of the claimed invention (e.g. any “array substrate[s], comprising… a plurality of conductive structures arranged in matrix”) because not every array substrate device may benefit from, or even be compatible with, the claimed “peripheral trace” configuration (i.e. because full scope of different array substrates may involve semiconductor memory, sensors, and display devices; which also comprise a variety of materials such as silicon, silica, resins, and other disparate organic and inorganic materials).  The claimed breadth encompassing all “array substrate[s], comprising… a plurality of conductive structures arranged in matrix” is entirely incommensurate with applicant’s single working example of a display/touch panel.
Per MPEP § 2164.08, simply because applicant disclosed the use of one “array substrate[s], comprising… a plurality of conductive structures arranged in matrix”, this did not justify or support a claim that would dominate every metal useable for gettering and conductive properties.  Consequently, Claim 1 is not enabled because the instant specification’s single example of a “flexible display panel and / or… flexible touch panel” for use as the only “array substrate, comprising… a plurality of conductive structures arranged in matrix” fails to teach the full scope of the broadly claimed limitation (see MPEP § 2164.04 teaching that a lack-of-enablement rejection is proper when “the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims”) 
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  However, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.  However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application, the pertinent Wands factors are discussed below: 
(A) As detailed above, the breadth of the claims is overly broad and not commensurate in scope with the disclosure.  
(B) The nature of the invention only discloses a “flexible display panel and / or… flexible touch panel” comprising pixel structures Px or touch sensing electrodes Tx/Rx, which is merely a small subset of full scope of the claimed “array substrate, comprising… a plurality of conductive structures arranged in matrix”.  
(C) The prior art of record does not indicate that applicant’s disclosed “peripheral trace” structure may be implemented in all other array substrates, besides applicant’s flexible display/touch panel.  
(D) The level of one or ordinary skill in the art generally requires at least a Bachelor of Science degree (or equivalent thereof) in electrical engineering.  
(E) Electrical engineering is governed by physical principles of electrodynamics.  
(F) The instant inventors provide no meaningful direction related to applications of their disclosed “peripheral trace” structure in different array substrates, other than in a “flexible display panel and / or… flexible touch panel”.  
(G) There exist no working examples of the claimed invention in different array substrates, other than in a “flexible display panel and / or… flexible touch panel”.  
(H) The quantity of experimentation needed to practice the invention is undue because the claimed breadth, which practically encompasses all known “array substrates” across disparate fields of technology (e.g. memory, display, sensor arrays), is entirely incommensurate with applicant’s single working example of a “flexible display panel and / or… flexible touch panel”.
Consequently, this rejection under 35 U.S.C. 112(a) is proper because the instant application, considered in its entirety, fails to enable the full scope of Claims 1-8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2016/0141548 to Tanaka (from hereinafter Tanaka).
Regarding Claim 1, Tanaka teaches an array substrate (e.g. Figs. 1-11 & 44-45; see Figs. 1-2 & 45 reproduced below for convenience), comprising:
a base (1; see ¶ [0125-126 & 142-143]) having a working area (e.g. “display region” 6; see ¶ [0092 & 147-148]) and a peripheral area (e.g. “frame region” 3; see ¶ [0092 & 122]) outside the working area (6);
a plurality of conductive structures (e.g. pixels/subpixels; see ¶ [0090-94]) arranged in matrix on the working area (6) of the base (1);
a peripheral trace (e.g. middle wire layer 20; see ¶ [0093, 99-115, 155-169, & 181]) disposed on the peripheral area (5) of the base (1), and electrically connected to at least one of the plurality of conductive structures (e.g. “pixels”);
a first insulating layer (e.g. “inter-inorganic-layer insulating film” 24; see ¶ [0131, 138, 156-157]) having an opening (e.g. portions 22a/b; see ¶ [0156-157]), wherein the peripheral trace (20) is disposed in the opening or on the first insulating layer (24) and beside the opening, and a gap (e.g. 22a/b) is formed between a sidewall of the first insulating layer (24) defining the opening and the peripheral trace (20; as illustrated by Fig. 45, shown below); and
a second insulating layer (e.g. 14; see ¶ [0102-103 & 154-157]) disposed on the first insulating layer (24) and the peripheral trace (20) and fills the gap (22a/b).

    PNG
    media_image1.png
    657
    1177
    media_image1.png
    Greyscale


Regarding Claim 2, Tanaka teaches the array substrate according to claim 1, wherein the peripheral trace (20) has an edge in the opening of the first insulating layer (24), and the edge (e.g. top surface of 20) of the peripheral trace (20) is substantially aligned with an edge (e.g. top surface of 1) of the base (1; as reasonably illustrated by Fig. 45).

Regarding Claim 11, Tanaka teaches the array substrate according to claim 1, wherein the plurality of conductive structures comprise a plurality of pixel structures (see ¶ [0092-94]), each of the pixel structures has a transistor (e.g. TFT 7; see Fig. 2) and an electrode (e.g. “pixel electrode” 11; see ¶ [0029 & 92-94]) electrically connected to the transistor (7), the first insulating layer (e.g. “inter-inorganic-layer insulating film” 24) is disposed on the transistor (7; see ¶ [0130-133] teaching forming the “inter-inorganic-layer insulating film” after forming the “gate wire” [of TFT 7], and forming “contact holes… through the gate insulator film and the inter-inorganic-layer insulating film” which, the examiner submits, one skilled in the art would reasonably interpret as requiring that the “inter-inorganic-layer insulating film” 24 be “on the transistor [7]”),
the transistor has a control terminal (e.g. “gate” 8; see ¶ [0093]), a first terminal (e.g. “source” 8; see ¶ [0093]), and a second terminal (e.g. a drain; although not shown, the examiner submits that one skilled in the art would understand that a “drain” terminal is an inherently required feature of a TFT device [see MPEP § 2112.01-02]), and the peripheral trace (20 [which forms part of trace 9]) and the first terminal (e.g. “source” 8) belong to the same layer (as reasonably illustrated in Fig. 2; see also ¶ [0093] teaching “the lead wires 9 are connected… [to] the second electrode 16, the signal lines 8, a monolithic driving circuit, and terminals (not illustrated)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Tanaka.
Regarding Claim 3, Tanaka teaches the array substrate according to claim 1, wherein a melting point of the first insulating layer (24) is higher than a melting point of the peripheral trace (20).
		Although Tanaka may not explicitly teach the claimed “melting point[s]”, Tanaka does disclose using respective materials for the first insulating layer (24) and the peripheral trace (20) that are substantially identical to those taught by the instant application (e.g. both the prior art and the instant specification teach using silicon oxide for the “first insulating layer” and aluminum for the “peripheral trace”; compare Tanaka ¶ [0100, 131, 133-135, 138, & 181] and the instant Specification at ¶ [0056, 59, 68, & 97]).
Therefore, Tanaka renders unpatentable an array substrate including a first insulating layer and peripheral trace having the relative melting points as claimed, because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. (See MPEP § 2112.01)
Finally, even assuming merely arguendo that the claimed “melting points” were not inherent in the substantially identical materials disclosed by Tanaka, nevertheless before the instant application was filed it also would have been obvious to one of ordinary skill in the art to form the first insulating layer (24) and the peripheral trace (20) using respective materials having the relative melting points as claimed because Tanaka demonstrates that materials exhibiting the claimed properties (i.e. “melting point”) are art-recognized equivalent insulators used for the same purpose of isolating conductive features in a display panel. (See MPEP § 2144.06-07)

Regarding Claim 4, Tanaka teaches the array substrate according to claim 1, wherein a melting point of the first insulating layer (24) is higher than a melting point of the second insulating layer (14).
Although Tanaka may not explicitly teach the claimed “melting point[s]”, Tanaka does disclose using respective materials for the first insulating layer (24) and the second insulating layer (14) that are substantially identical to those taught by the instant application (e.g. both the prior art and the instant specification teach using silicon oxide for the “first insulating layer” and polyimide/acrylic resins for the “peripheral trace”; compare Tanaka ¶ [0131, 137-138, 143, 178, & 194-200] and the instant Specification at ¶ [0056, 59, 68, & 97]).
Therefore, Tanaka renders unpatentable an array substrate including first and second insulating layers having the relative melting points as claimed, because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. (See MPEP § 2112.01)
Finally, even assuming merely arguendo that the claimed “melting points” were not inherent in the substantially identical materials disclosed by Tanaka, nevertheless before the instant application was filed it also would have been obvious to one of ordinary skill in the art to form the first insulating layer (24) and the second insulating layer (14) using respective materials having the relative melting points as claimed because Tanaka demonstrates that materials exhibiting the claimed properties (i.e. “melting point”) are art-recognized equivalent insulators used for the same purpose of isolating conductive features in a display panel. (See MPEP § 2144.06-07)


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of U.S. Pre-Grant Pub. 2008/0030128 to Kim (from hereinafter Kim).
Regarding Claim 5, Tanaka teaches the array substrate according to claim 1.
Tanaka may not explicitly teach that a height of the sidewall of the first insulating layer (24) is larger than a thickness of the peripheral trace (20).
Kim does teach a similar array substrate (e.g. Figs. 4-10; see Fig. 4 reproduced below for convenience) wherein a height of a sidewall of an analogous first insulating layer (330; see ¶ [0037-38]) is larger than a thickness of the peripheral trace (310; see ¶ [0036-38]).
Kim further teaches that this layer-thickness configuration is implemented for the express benefit of predictably preventing short-circuit defects (see ¶ [0038] teaching “the short circuit between the conductive lines 310 can be effectively prevented… [and] [i]n order to make this effect more secure, the insulator 330 may… also protrude upwards”).

    PNG
    media_image2.png
    260
    587
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the first insulating layer (24) of Tanaka having a thickness larger than the peripheral trace (20), because Kim demonstrates that this layer-thickness configuration predictably and beneficially protects against short-circuit defects (see again Kim ¶ [0038]). 
Furthermore, the layer-thickness configuration would have been obvious because Kim demonstrates that this configuration is an art-recognized equivalent for the same purpose of insulating peripheral traces from adjacent conductive features in a display array substrate (see MPEP § 2144.06).

Allowable Subject Matter
Claim 6-8 are objected to as being dependent upon rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-8 are objected to by virtue of their dependence from Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892